DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/864,722, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitations of claims 1, 6-7, 11, 13 and 16-17 of the instant application are not disclosed in the provisional specifications or drawings. Accordingly, claims 1, 6-7, 11, 13 and 16-17 are not entitled to the benefit of the prior application. The priority date for these claims is the instant filing date of June 8, 2020. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 16/895,188 (published as US20200400583A1) in view of Bohrer et al. (“Determination of the Actinides in Fecal and Urine Samples with Total Sample Dissolution Using a Lithium Metaborate Fusion”). 
Regarding claim 1 of the instant application, claim 1 of US 16/895,188 states “[a] method for rapid detection of actinides, the method comprising: a) having a support including a colorimetric complexation, the colorimetric complexation configured to activate when contacted by a threshold concentration of at least one actinide; b) placing the support in communication with a sample, the sample having an unknown concentration of at least one actinide within it; and c) receiving a visual indicator from the colorimetric complexation when the sample contains at least a threshold concentration of the actinide.” 
Claim 1 of the instant application only differs by reciting the method is performed using urinalysis.
However, in the analogous art of actinide detection, Bohrer et al. teaches on page 1, paragraph 1 that “urinalysis is routinely used and accepted as an indicator of internal exposure, radiochemical analysis of fecal samples, though unpleasant, continues to be the most sensitive method to obtain accurate analytical data that will be used in dose calculations, particularly in the initial period following a suspected exposure. This paper describes a reliable chemical method for the determination of the actinides as well as gamma-emitting radionuclides in fecal and, if needed, urine samples.” The only difference between the method of the instant application and that of Bohrer et al. is that the colorimetric complexation of the instant application is being used for the purpose of detection of actinides through urinalysis. However, as shown above, with regards to Bohrer et al., it would have been to one of ordinary skill in the art to detect actinides through urinalysis since Bohrer et al is shown to detect similar compounds (actinides) as that of the instant invention. 
Regarding claim 2 of the instant application, claim 2 of US 16/895,188 states the identical claim language. 
Regarding claim 3 of the instant application, claim 3 of US 16/895,188 states the identical claim language. 
Regarding claim 4 of the instant application, claim 4 of US 16/895,188 states the identical claim language. 
Regarding claim 5 of the instant application, claim 5 of US 16/895,188 states the identical claim language. 
Regarding claim 6 of the instant application, claim 6 of US 16/895,188 states the identical claim language. 
Regarding claim 7 of the instant application, claim 7 of US 16/895,188 states the identical claim language. 
Regarding claim 8 of the instant application, claim 8 of US 16/895,188 states the identical claim language. 
Regarding claim 9 of the instant application, claim 9 of US 16/895,188 states the identical claim language. 
Regarding claim 10 of the instant application, claim 10 of US 16/895,188 states the identical claim language.
Regarding claim 11 of the instant application, claim 11 of US 16/895,188 states the identical claim language. 
Regarding claim 12 of the instant application, claim 12 of US 16/895,188 states the identical claim language. 
Regarding claim 13 of the instant application, claim 13 of US 16/895,188 states the identical claim language. 
Regarding claim 14 of the instant application, claim 14 of US 16/895,188 states the identical claim language. 
Regarding claim 15 of the instant application, claim 16 of US 16/895,188 states the identical claim language. 
Regarding claim 16 of the instant application, claim 17 of US 16/895,188 states the identical claim language. 
Regarding claim 17 of the instant application, claim 18 of US 16/895,188 states the identical claim language. 
Regarding claim 18 of the instant application, claim 19 of US 16/895,188 states the identical claim language. 
Regarding claim 19 of the instant application, claim 20 of US 16/895,188 states the identical claim language. 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 4, it is unclear what mechanisms exist that can determine whether changes in colorimetric indicators are unique to interactions with combinations of different actinides. The specification states “[t]he colorimetric complexation 110 can be a single indicator or any combination of indicators, those identified in the present application or any indicator, so long as the single indicator or the combination of indicators is responsive to actinides” (Paragraph 00034). The claims do not describe what different colorimetric indicators should be present in order to identify different combinations of actinides. 
Regarding claim(s) 7-9, it is unclear what elements are present in the mixture in addition to isoamethurin, dithizone, and pyridylazo. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-9, 13 and 15-17 are rejected under 35 U.S.C. 102a(1) as anticipated by Attar et al. (US 20080166792 A1).
Regarding claim 1, Attar et al. teaches a method for rapid detection of actinides (wherein Attar et al. teaches “[s]ystems and methods for the rapid and reliable detection of analytes (such as actinides) in liquid solutions such as water, drinking fluids, extracts of solids such as foods, soils, industrial fluids such as oils, cooling water, fuels, solutions of drugs or chemicals, etc.” (see Abstract and claim 25)), the method comprising: a) having a support including a colorimetric complexation (referred to as layer 50, wherein “Layer 50 contains a reagent on a solid porous support which conditions the solution or the analyte to react with the chromophore (which is analogous to the colorimetric complexation) in 70”), the colorimetric complexation configured to activate when contacted by a threshold concentration of at least one actinide (see [0013], [0015] and [0068]); b) placing the support (50) in communication with a sample through urinalysis, the sample having an unknown concentration of at least one actinide (claim 25) within it (wherein Attar et al. teaches the sample can consist of “bodily fluids such as urine and blood” reading on urinalysis, see [0022] and [0050]); and c) receiving a visual indicator from the colorimetric complexation when the sample contains at least a threshold concentration of the actinide (see [0022] and [0023]).
Regarding claim 3, Attar et al. teaches all limitations of claim 1 as stated above. Attar et al. further teaches the colorimetric complexation (the chromophore) will activate when contacted by at least one actinide (see [0020] and claim 25).
Regrading claim 8, Attar et al. teaches all the limitations of claim 1 as stated above. Attar et al. further teaches the colorimetric complexation (the chromophore)  is a dithizone mixture (see [0063]).
Regrading claim 9, Attar et al. teaches all the limitations of claim 1 as stated above. Attar et al. further teaches the colorimetric complexation (the chromophore)   is a pyridylazo mixture (see [0063]).
Regarding claim 13, Attar et al. teaches all limitations of claim 1 as stated above. Attar et al. further teaches the support is a gel (wherein Attar et al. teaches the support used is silica gel, see [0085]).
Regarding claim 15, Attar et al. teaches all limitations of claim 1 as stated above. Attar et al. further teaches the sample is first separated from contamination (wherein Attar et al. teaches “[t]he reagent in the second support layer can help filter (i.e. separate) out solids and other interfering materials [contaminants]”, see [0071]).
Regarding claims 16 and 17, Attar et al. teaches all limitations of claim 1 as stated above. Attar et al. further teaches the visual indicator is received within a predetermined amount of time (approximately 5 minutes) (see [0006], wherein Attar et al. teaches that the capillary support is dipped into a water sample for 1-3 seconds and observed for a color change, see [0109], also see [0129], which discloses that the reaction mixture is dried for 5 minutes to produce a color change).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. as applied to claim 1 above, and further in view of Schechter et al. (US20150212059A1). 
Attar et al. teaches the limitations of claim 1 as described above. 
	Regarding claim 2, Attar et al. does not teach whether the colorimetric complexation can detect actinides in parts-per-billion (ppb). In the analogous art of colorimetric detection, Schechter et al. teaches “[t]he toxicity of heavy metal ions (such as actinides) is high, and the maximum allowed concentrations in drinking water are in the parts-per-billion (ppb) range” ([0003]) which reads on the claim limitation that “the colorimetric complexation can detect actinides present in a concentration on the order of parts-per-billion”. Therefore, it would be obvious to one of ordinary skill in the art that since Schechter et al. is also measuring similar compounds (such as heavy metals and actinides), in ppb, the methods used by Attar et al. would also be performed in ppb.  

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. as applied to claim 1 above, and further in view of Devol et al. (US8133740B1). 
Attar et al. teaches the limitations of claim 1 as described above. 
	Regarding claim 5, Attar et al. does not teach whether the colorimetric complexation consists of Br-PADAP. In the analogous art of colorimetric detection, Devol et al. teaches that a Br-PADAP: uranium complex can be formed and used as the  detectable substance to visually detect uranium  (see Column 7, Lines 15-32 and Column 8, Lines 11-15) which reads on the claim limitation that “the colorimetric complexation is a 2-(5-Bromo-2-pyridylazo )-5-(diethylamino)phenol (Br-PADAP) mixture”. Therefore, it would be obvious to one with ordinary skill in the art to combine the complexation used by Devol et al. with the method taught by Attar et al. to a yield accurate detection of actinides without no extensive sample preparation.  
	Regarding claim 6, Attar et al. does not teach whether the colorimetric complexation consists of a combination of Br-PADAP and PAN. In the analogous art of colorimetric detection, Devol et a. teaches a Br-PADAP:PAN complex can be used as the  detectable substance to visually detect uranium  (Column 7, Lines 23-28) which reads on the claim limitation that “the colorimetric complexation is a hybrid combination of 2-(5-Bromo-2-pyridylazo)-5-(diethylamino)phenol (Br-PADAP) and 1-(2-Pyridylazo)-2-naphthol (PAN)”. Therefore, it would be obvious to one with ordinary skill in the art to combine the complexation used by Devol et al. with the method taught by Attar et al. to a yield accurate detection of actinides without no extensive sample preparation.  
Regarding claim 18, Attar et al. does not teach whether their method is repeatable. In the analogous art of colorimetric detection, Devol et al. teaches that “[i]f their column is to be reused, it can be washed and reconditioned, for instance according to previously described methods. A column can be reused several times, for instance, about 3 to about 5 times, if desired” (Column 17, Lines 53-56) which reads on the claim limitation “repeating the steps a-c at least one time”. Therefore, it would have been obvious to one of ordinary skill in the art to repeat steps a-c (as taught by Devol et al) for the benefit of enabling the device to be re-used multiple times. 
Furthermore, it would be obvious to repeat the steps taught by Attar et al. using the teachings of Devol et al. due to In Re Harza (see MPEP 2144.04). Although Attar et al. did not disclose repeating steps, the court held that mere duplication of parts (steps) has no patentable significance unless a new and unexpected result is produced.)”
Regarding claim 19, Attar et al. does not teach whether the method is implemented in response to a radiological incident. In the analogous art of colorimetric detection, Devol et al. teaches that their method can be used to detect radioactive metals such as Uranium (Column 1, Lines 20-23) which reads on the claim limitation where “the method is implemented in response to a radiological incident”. It would be obvious to one of ordinary skill in the art to use the method taught by Attar et al. to detect radiological metals taught by Devol et al. to achieve similar results and enable effective radiological testing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. as applied to claim 1 above, and further in view of Hayes et al. (Hayes 2013). 
Attar et al. teaches the limitations of claim 1 as described above. 
Regarding claim 7, Attar et al. does not teach whether the colorimetric complexation is an isoamethurin mixture. In the analogous art of radiological detection, Hayes et al. teaches a “smart sensor molecule (Isoamethyrin) for the selective determination of uranyl and other actinide species in water at sub ppm levels” (Abstract) which reads on the claim limitation where “the colorimetric complexation is an isoamethurin mixture.” It would be obvious to one of ordinary skill in the art to utilize the isoameruthin mixture taught by Hayes et al. with the method taught by Attar et al. for the benefit of providing selective determination of uranyl and other actinide species in water at sub ppm levels. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. as applied to claim 1 above, and further in view of Atsushi et al. (WO2009116669A1 – machine translated version). 
Attar et al. teaches the limitations of claim 1 as described above. 
Regarding claim 10, Attar et al. does not teach whether their support can be a spray. In the analogous art of colorimetric detection, Atsushi et al. teaches that “the manufacturing method...[can be a] spraying method” (Page 2) which reads on the claim limitation where “the support is a liquid that can be used as a spray”. It would be obvious to one of ordinary skill in the art to utilize the spraying method taught by Atsushi et al. with the method taught by Attar et al. for the benefit of producing of allowing the colorimetric complexation to be delivered onto the support evenly. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. as applied to claim 1 above, and further in view of Ghodousi et al. (US20140287520A1). 
Attar et al. teaches the limitations of claim 1 as described above. 
Regarding claim 11, Attar et al. does not teach whether the support is a pod. In the analogous art of analyte detection, Ghodousi et al. teaches “[t]he absorbent pad absorbs the contents of the test capsule and delivers the same to the sample substrate, with the contents of the test capsule chemically reacting with at least one detection reagent to establish an optical indicator for the analyte(s)” (Abstract) which reads on the claim limitation where “the support is a pod”. It would be obvious to one of ordinary skill in the art to utilize test capsule (pod) support taught by Ghodousi et al. with the method taught by Attar et al. to evenly coat the support layer with the colorimetric complexation. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. as applied to claim 1 above, and further in view of Roberson et al. (US20130017617A1). 
Attar et al. teaches the limitations of claim 1 as described above. 
Regarding claim 12, Attar et al. whether the support is a wipe. In the analogous art of chemochromic indication, Roberson et al. that “[t]here are several types of chemochromic indicators, for example, the article used to form the chemochromic indicators include, but are not limited to, wipe materials, silicone/TEFLON tape, manufacnired parts, fabrics, extruded parts, and paints” which reads on the claim limitation where “the support is a wipe”. It would be obvious to ordinary skill in the art to utilize the wipe support taught by Roberson et al. with the method taught Attar et al. to evenly spread the support layer with the colorimetric complexation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.H.F./Examiner, Art Unit 4162                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797